
	
		II
		111th CONGRESS
		1st Session
		S. 2462
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on electric
		  pneumatic airsoft rifles.
	
	
		1.Electric pneumatic airsoft rifles
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Low energy air guns (ASTM F 2654) operated by pneumatic
						pressure created by an electrical air pump (provided for in subheading
						9304.00.20)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
